Fourth Court of Appeals
                                 San Antonio, Texas
                                        October 21, 2020

                                       No. 04-20-00494-CV

AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health, Inc.
 D/B/A American Medical Home Health Services 'Hub City', American Medical Home Health
Services San Antonio, LLC 'AM Home Health SA', American Medical Hospice Care, LLC 'AM
 Hospice SA', American Medical Palliative Support,LLC 'AM Palliative Support', Magdalena
                    'Maggie' Clemente, Rene Estrada, and Gina Trevino,
                                        Appellants

                                               v.

 LEGACY HOME HEALTH INC. and Legacy Home Care Services, Inc. d/b/a/ All Seasons
                          Home Care, Inc.,
                             Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-09053
                       Honorable David A. Canales, Judge Presiding


                                         ORDER
Sitting: Luz Elena D. Chapa, Justice
         Irene Rios, Justice
         Beth Watkins, Justice

       Appellants' Motion to Review Further Order and Emergency Motion to Stay Pursuant to
Texas Rule of Appellate Procedure 29.4 is DENIED.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court